Case 7:19-mj-01054. Document 1 Filed on 05/10/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

 

 

 

United States District Court ,
United States District Court Southern epee
. SOUTHERN “DISTRICT OF . TEXAS MAY 190 nig
McALLEN DIVISION 7
David J. Bradley, Clerk “

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT 4
BARAJAS-Perez, Ricardo |

~e *

Case Number: M-19-/054 m1

IAE YOB: 1989 -
Mexico - oe
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about : May 9, 2019 . in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter o
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

in violation of Title 8 United States Code, Section(s) 4326 (Felony) t
I further state that I am a(n) Special Agent

following facts:

Ricardo BARAJAS-Perez was encountered by HSI Special Agent near Roma, Texas on May 9, 2019. The investigating agent a
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally

entered the United States on March 1, 2019, near Roma, Texas. Record checks revealed the Defendant was formally

Deported/Excluded from the United States on July 22, 2011 through Hidalgo, Texas. Prior to Deportation/Exclusion the Defendant 4s
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of "
Homeland Security.

~y *

Continued on the attached sheet and made a part of this complaint: [_|ves No

weg, _ aS
in my presence, :

Sworn to before me and subscribe Signature of Complainant ;

May 10, 2019 Zz: s Zz A nn. ‘Brian Ghapa Special Agent

Peter E. Ormsby , U.S. Magistrate Judge [ee 2 ee

 

 

 

 

Name and Title of Judicial Officer Ls _.. Signature of Judicial Officer

—s 7
